Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00201-CV

BANK OF AMERICA, N.A. as Trustee of Bettye Baker Brown Trust, u/w, f/b/o William David
 Deiss, Trustee of Bettye Baker Brown Trust u/w, f/b/o Dianne Elizabeth Mysliwiec, Trustee of
Bettye Baker Brown Trust, u/w, f/b/o Paula Jane Roberts, Trustee of Bettye Baker Brown Trust,
           and Baker E. Shaw, as Trustee of Dorothy Ann Roos Testamentary Trust,
                                         Appellants

                                                 v.

     PRIZE ENERGY RESOURCES, L.P., Prize Operating Company, Gruy Petroleum
Management Company n/k/a Cimarex Energy Co. of Colorado, Magnum Hunter Resources, Inc.,
Cimarex Energy Co., Hunter Gas Gathering, Inc., Pat R. Rutherford Jr., Michael G. Rutherford,
   Stevan D. Rutherford, Patrick R. Rutherford III, David Traylor Rutherford, John Richard
 Rutherford, Mary Elizabeth Rutherford, Paul Maroney Rutherford, Michael G. Rutherford Jr.,
                       Sally Ann Rutherford, and Rutherford Oil Co.,
                                         Appellees

                   From the 343rd Judicial District Court, McMullen County, Texas
                                  Trial Court No. M05-0002-CV-C
                          Honorable Michael E. Welborn, Judge Presiding

PER CURIAM

Sitting:          Marilyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 11, 2015

VACATED

           In an unopposed motion, this court was advised that the parties have reached a full and

final settlement agreement with respect to Baker E. Shaw as Trustee of the Dorothy Ann Roos

Testamentary Trust. They request the portion of this court’s August 29, 2014 judgment, pertaining
                                                                                04-13-00201-CV


to Baker E. Shaw, Trustee of the Dorothy Ann Roos Testamentary Trust, be vacated. We grant

the motion and vacate the portion of this court’s judgment as to Baker E. Shaw, Trustee of the

Dorothy Ann Roos Testamentary Trust.

                                               PER CURIAM




                                             -2-